Citation Nr: 0012700	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  92-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residual of a 
right septoplasty, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for postoperative 
supratrochlear traumatic neuralgia, currently evaluated as 10 
percent disabling.

4.  Entitlement to an effective date prior to November 7, 
1989, for the award of a 10 percent disability evaluation for 
sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1990 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
disability evaluation for residuals of a right septoplasty 
and postoperative supratrochlear traumatic neuralgia and 
granted a 10 percent rating for sinusitis, effective August 
15, 1990.  By means of a February 1992 rating decision, an 
effective date of November 7, 1989 was assigned for the 10 
percent disability rating for the sinusitis and increased 
disability ratings for all of the disabilities on appeal were 
denied.  

In July 1993 and November 1996, the Board remanded the case 
to the RO for additional development.  The case is returned 
to the Board for further adjudication.  

The Board notes that service connection for sleep apnea, to 
include as secondary to a service connected sinus condition, 
was denied by means of an unappealed March 1999 rating 
action.  Accordingly, the Board lacks jurisdiction over this 
issue.

A March 2000 written brief presentation appears to raise a 
claim of entitlement to service connection for concha bullosa 
as secondary to the veteran's service connected sinusitis and 
a claim to reopen a previously disallowed claim of 
entitlement to service connection for a hearing loss 
disability.  As these claims have not been adjudicated, they 
are referred to the RO for further development, if 
appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's sinusitis is manifested by postoperative 
residuals including complaints of headaches, discharge, and 
obstruction with periods of sub-therapeutic antibiotic 
treatment.

3.  Applying the more favorable earlier rating criteria, 
severe chronic sinusitis with frequently incapacitating 
recurrences; severe and frequent headaches; or purulent 
discharge or crusting reflecting purulence were not 
clinically shown at any time during the appeal period.  

4.  The veteran's residuals of a right septoplasty are 
manifested by subjective complaints of obstruction; scarring 
resulting in exposure of the nasal passages and otherwise 
disfiguring scarring are not clinically shown.

5.  The veteran's postoperative supratrochlear traumatic 
neuralgia is manifested by hypersensitivity; loss of motor or 
sensory function is not shown.

6.  The medical evidence of record does not show that the 
veteran's sinusitis had an ascertainable increase in 
disability to warrant a rating of 10 percent prior to 
November 7, 1989; that is, the evidence prior to November 7, 
1989, does not show moderate pansinusitis with discharge or 
crusting or scabbing with infrequent headaches. 

7.  There is no claim of record prior to August 31, 1990, and 
subsequent to the final April 1982 Board decision, for an 
increased rating for the veteran's chronic sinusitis. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, greater than 10 
percent, for chronic sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
§ 4.97, Diagnostic Code 6510 (1996 & 1999).

2.  The criteria for an increased rating, greater than 10 
percent, for residuals of a right septoplasty are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§  4.97, 4118, Diagnostic Codes 6502, 7800 (1996 & 
1999).

3. The criteria for an increased rating, greater than 10 
percent, for postoperative supratrochlear traumatic neuralgia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (1999).

4.  The criteria for entitlement to an effective date earlier 
than November 7, 1989, for the grant of a 10 percent rating 
for chronic sinusitis are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.157, 3.400, 
4.97, Diagnostic Code 6510 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Factual Background.  

The veteran sustained an injury to his nose resulting in a 
deviated septum following an inservice parachute accident in 
which a buckle hit his nose.  Several months following the 
accident, he developed pansinusitis, which required trephine 
surgery.  He was found to have postoperative supratrochlear 
traumatic neuralgia secondary to his sinus surgery.

An October 1990 VA outpatient treatment record indicates that 
a MRI was negative for disease of the sinuses.  Irrigation of 
the sinuses was performed.  

A June 1991 private medical record from Dr. Daniel M. Schuman 
indicates that the veteran underwent endoscopic sinus surgery 
for relief of chronic ethmoiditis and recurrent frontal 
sinusitis.  Postoperative CT scans revealed that the veteran 
had concha bullosas that were obstructing his frontal 
recesses and blocking the maxillary and ethmoid sinuses 
causing some disease and a reduction of airway was noted.  A 
videotape containing excepts of the June 1991 surgery is of 
record and was viewed by the Board.

A May 1992 statement from Dr. Schuman indicates that the 
veteran will require continuous nasal hygiene consisting of 
Alkalol and aerosol anti-inflammatories.  Dr. Schuman also 
indicated that the aqueous solutions do not adequately reach 
the veteran's affected areas.  

In March 1993, the veteran appeared before a Member of the 
Board sitting in Washington, D.C.  He testified that he has 
to take a mucous solvent three times a daily to flush out his 
sinuses.  This treatment does help, but it is difficult and 
causes nausea with occasional vomiting.  He indicated that he 
has scarring that is extremely sensitive to temperature and 
touch.  He also stated that he has headaches, nausea, 
crusting, purulent discharge, and foul odor.  

A February 1995 VA Nose and Sinuses examination report 
indicates that the veteran's external nose and nasal 
vestibules were within normal limits.  His septum was 
straight and the floor of his nose was clear.  The inferior 
meatus revealed scarring and crusting bilaterally while his 
inferior turbinates were essentially within normal limits.  
His middle meati revealed some postoperative changes with 
some scarring noted in the area.  While there was some 
crusting, there was no purulence or polyps noted.  The 
sphenoethmoid and olfactory and superior turbinate areas were 
clear and the paranasal sinuses were non-tender.  Sinus x-
rays showed some mucosal thickening and chronic changes in 
the maxillary, sphenoid, ethmoid, and frontal sinuses.  A 
diagnosis of chronic sinusitis with a history of multiple 
surgical attempts at correction was rendered.   

In April 1996, the veteran as treated at St. Anthony's 
Hospital with complaints of left ear pain, jaw pain and sinus 
tenderness.  He was noted to have marked nasal congestion; 
however, the hospital records do not indicate that had 
erythema or purulent discharge.  A diagnosis of chronic 
recurring sinusitis was rendered.  In April 1998, a VA 
physician reviewed the veteran's claims folder, including the 
reports from St. Anthony's, and indicated that marked nasal 
congestion is nonspecific and can be associated with any type 
of rhinitis.  The VA physician noted that the medication that 
the veteran was prescribed, Zithromax, is neither long enough 
duration of therapy, nor has good penetration to the sinuses, 
and is not recommended for treatment of sinusitis.  

A May 1997 Statement from Dr. Schuman, a private physician, 
indicates that the veteran has "what is considered a 
crippled nasal mucosa."  Dr. Schuman reported that the 
veteran has mucosal dysfunction and ciliary disruption due to 
his repeated surgeries.  He also reported that the veteran 
has significant scarring due to his sinusitis operations and 
that he will encounter multiple infections due to the 
stagnation and infection in multiple areas.  

In December 1997, the veteran's claims file was reviewed by a 
VA physician in order to ascertain the limitation of activity 
imposed by the veteran's sinusitis.  After a review all of 
the evidence then of record, the examiner noted that it 
appeared that the veteran had experienced problems of chronic 
and recurrent acute sinusitis.  The examiner noted that while 
there was documented evidence of frequent hospitalizations 
for problems with headaches and nasal drainage related to 
sinusitis, there were reports of normal x-rays.  The examiner 
reviewed a videotape of the June 1991 surgery and noted that 
the veteran's sinuses appeared to improve with the surgical 
removal of the edematous mucosa.  The examiner could see no 
significant purulence on the videotape.  The examiner opined 
that the veteran was not totally disabled due to his sinus 
condition.  He also indicated that a repeat CT scan should be 
performed to rule out chronic sinusitis.

In April 1998, the veteran reported for a VA Nose, Sinus, 
Larynx and Pharynx examination.  The examiner spent 
approximately six hours reviewing all three volumes of the 
veteran's claims folder and his VA patient chart.  The 
veteran complained of widespread, severe infection of all 
sinus cavities requiring radical surgery that has obliterated 
his sinus function.  He stated that he had chronic 
obstructive sleep apnea, obstructive pansinusitis, and severe 
infections due to a long-standing sinus disease.  He claimed 
to have received eight courses of antibiotics for a year and 
stated that these treatments are usually ten-days to two-
weeks in duration.  

The April 1998 VA examination report indicates that the 
examiner reviewed all of the veteran's films in radiology.  
He noted that the veteran had several CT scans of the 
sinuses.  A CT scan in 1991 noted prominent bilateral concha 
bullosa, but there was no evidence of sinus disease.  There 
was no significant mucosal thickening, and the sinuses were 
well aerated.  Similarly,  CT scan in 1997 showed several 
post-surgical changes including loss of the medial wall of 
the maxillary sinuses and reduction of the middle and 
inferior turbinates.  The sinuses were patent and well 
aerated.  The examiner also noted that while radiographic 
evidence indicates that the veteran has "mucosal retention 
cysts;" these are a normal variant and are transient.  While 
the veteran has, at times, stated that these polypoid cysts 
were ignored by VA, the examiner noted that the veteran had 
mistaken "polypoid cyst" with "mucosal retention cysts" 
which the examiner states have no clinical significance.  

The April 1998 VA examination report indicates that, on 
objective examination, the veteran showed mild erythema with 
many post-surgical changes which included turbinate 
resections and some scarring; otherwise, a clear nasal 
discharge was present.  The examiner found no purulent 
discharge.  The examination report indicated that the veteran 
had a well-documented episode of sinusitis in March 1973.  
However, the examiner found no other objective evidence of 
sinusitis despite multiple x-rays, CT scans, and MRI.  The 
examiner opined that the veteran's chronic symptoms including 
headache, nasal congestion, and refractoriness to most 
medication, could be attributed to bilateral concha bullosa 
that was resected by Dr. Schuman.  The examiner noted that 
while the veteran indicated that he was on a heavy course of 
antibiotics with a 10 day to 2 week duration, the antibiotic 
that he was prescribed are not known to be very good for 
sinus disease as the minimum antibiotic regiment should be 3 
to 6 weeks.  The examiner stated that "to say that the 
[veteran] had failed multiple antibiotic therapy would be 
inappropriate [as] all of his courses were apparently sub-
therapeutic."  The examiner diagnosed an overall impression 
of chronic rhinitis with no evidence of chronic sinusitis; 
concha bullosa, which was appropriately treated with surgery; 
and claims of supratrochlear neuralgia of the right trochlear 
nerve branch of the fifth cranial nerve.  The report notes 
that the veteran's claims of neuralgia of the right trochlear 
nerve branch of the fifth cranial nerve are not consistent 
with the known function of this nerve.  

A May 1998 private allergy evaluation indicates that the 
veteran complained of nasal congestion with green/yellow 
mucous plugs in his nose.  He reported daily nasal 
irrigation.  Examination of his nose revealed distorted nasal 
anatomy.  Follow up visits show diagnoses of perennial 
allergic rhinitis and chronic sinusitis.  

A November 1998 progress note from Dr. Ivan Ackerman, a 
private physician, indicates that the veteran sought 
treatment for a sleep disorder.  The progress note indicates 
that the veteran had chronic nasal problems.  On examination, 
the veteran's sinuses were patent.  

Private treatment records from Dr. John Killinen, D.O, from 
the period August 1997 to November 1998 show treatment for a 
variety of conditions including sinusitis.  The veteran was 
prescribed antibiotics in December 1997 for his sinusitis.  
He was to take this medication for 10 days.   In July 1998, 
he complained of a cough and green sinus discharge.  He was 
prescribed Augmentin twice daily for ten days.  In September 
1998, he was prescribed Zithromax antibiotic for a staph 
infection.  In November 1998, the veteran was seen with 
complaints of a sore throat, sinus drainage, green phlegm, 
cough, and a low-grade fever.  He also complained of 
tenderness to the head.  He was prescribed Cephalexin to be 
taken for 10 days.  

The evidence contains a Patient Profile Sheet covering the 
period from January 1998 to November 1998 showing various 
prescriptions including antibiotics.  However, the profile 
does not indicate the underlying reason that the medication 
was prescribed.  He received Augmentin medication in July 
1998; Erythromycin and Neomycin in July 1998; Zithromax in 
September 1998; and Cephalexin in November 1998.

In December 1998, a letter received from Dr. Geoffrey A. 
Dugue, the veteran's private physician, indicating, in 
general terms, that the relationship between sinusitis and 
allergy is extremely strong and that few people that have 
severe sinus infection problems do not have a history of 
severe allergy.  

A December 1998 letter from Dr. Schuman indicates that the 
veteran had a permanent scarring from over a dozen nasal 
surgeries that has caused him to develop a "crippled nose."  
Dr. Schuman indicated that the veteran's inservice sinus 
surgery did not get a natural opening to allow for drainage 
and only temporarily relieved his symptoms.  This letter 
indicates that, at the time of the veteran's initial visit in 
1991, he had been experiencing chronic fatigue, debilitating 
frontal head pain, fevers of undetermined origin, recurrent 
infections, weakness, and confusion for up to 16 months.  He 
opined that the veteran's sinusitis was severe.

The veteran appeared before a RO hearing officer in December 
1998.  He stated that he has to take a lavage to manually 
wash the mucous out of his sinuses.  He indicated that this 
treatment causes extensive gagging and nausea.  He worked as 
a lecturer and had 30 to 40 lectures a year.  He related 
incidents of headaches, nausea, foul drainage, diarrhea, and 
vomiting.  He indicated that his sinusitis and residuals of a 
septoplasty require him to use a continuous positive airway 
pressure (CPAP) machine.  The harness for this causes 
irritation and burning of his supratrochlear traumatic 
neuralgia.  The medical evidence shows that the CPAP machine 
was used to treat the veteran's nonservice connected sleep 
apnea.  

In January 1999, the veteran was scheduled for several VA 
examinations.  However, he refused examination at the Bay 
Pines VA Medical Center.

II.  Claims for Increased Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he has 
presented claims that are plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

A.  Increased Rating for Sinusitis

Service connection for chronic obstructive sinusitis with 
neurologic impairment was established by means of a January 
1975 rating action as service medical records indicate that 
the veteran had pansinusitis while on active duty.  A 30 
percent disability rating was assigned effective July 12, 
1974, the date of his original claim.  By means of a February 
1978 rating decision, the RO separated the veteran's 
disability evaluation into two separate disability ratings.  
The veteran's neurological impairment due to sinusitis was 
rated as 10 percent disabling effective May 1, 1978, and the 
veteran's chronic sinusitis was rated as noncompensable 
effective May 1, 1978.  By means of an April 1982 decision, 
the Board denied an increased (compensable) disability 
evaluation for the veteran's sinusitis.  In a December 1990 
rating action, the disability evaluation for the veteran's 
chronic obstructive sinusitis was increased to 10 percent 
disabling effective August 15, 1990.  The veteran appeals 
this rating action and claims that his sinusitis is more 
severe than currently evaluated and that an increased 
disability rating is warranted.  Subsequently, a February 
1992 rating action assigned an earlier effective date of 
November 7, 1989.  As this did not constitute a full grant of 
benefits on appeal, the veteran's claim remained open. 

The veteran's sinusitis is currently evaluated under 
Diagnostic Code 6510.  38 C.F.R. § 4.97 (1999).  Under these 
criteria, a 10 percent disability rating contemplates 
pansinusitis with one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, an purulent 
discharge or crusting.  A 50 percent evaluation is 
appropriate following radical surgery with chronic 
osteomyelitis; or, near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  For 
rating purposes, an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

During the pendency of this appeal, the schedular criteria 
for evaluating respiratory disabilities were modified.  Prior 
to October 7, 1996, a 10 percent disability evaluation 
contemplated moderate chronic pansinusitis with discharge or 
crusting or scabbing, and infrequent headaches.  A 30 percent 
disability rating was appropriate for severe chronic 
pansinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent disability rating was 
appropriate for postoperative sinusitis following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
The Board notes that it may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the appellant, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.    

The Board finds that the diagnostic criteria effective prior 
to October 7, 1996 is more favorable to the appellant.  As 
the prior criteria do not require a specific number of 
incapacitating or non-incapacitating episodes while the 
latter criteria requires a specific number of incapacitating 
and/or non-incapacitating episodes, the Board finds that the 
rating criteria in effect prior to October 7, 1996, are more 
favorable to the appellant and it is not necessary to apply 
the post-amendment rating criteria to the present case.  
Therefore, the Board will evaluate the appellant's 
symptomatology pursuant to the criteria in effect prior to 
October 7, 1996 to determine whether an increased disability 
rating is warranted. 

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, an increased disability rating for sinusitis is 
not warranted. 

The most recent medical evidence does not show that the 
veteran experiences severe chronic pansinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  The evidence shows that the veteran has 
persistent complaints of purulent discharge and crusting; 
however, the medical evidence is silent for such persistent 
symptomatology.  On the contrary, an April 1998 VA Nose, 
Sinus, Larynx and Pharynx examination report shows that, 
while the veteran showed mild erythema with many post-
surgical changes which included turbinate resections and some 
scarring, an otherwise clear nasal discharge was present.  
The examiner found no purulent discharge.  The examiner 
diagnosed an overall impression of chronic rhinitis with no 
evidence of chronic sinusitis; concha bullosa, which was 
appropriately treated with surgery.  While a May 1998 private 
allergy evaluation indicates a distorted nasal anatomy, the 
evidence does not show that he has frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Similarly, a 
November 1998 progress note from Dr. Ackerman indicates that 
the veteran's sinuses were patent.  

Private treatment records from Dr. John Killinen, D.O, show 
three periods of antibiotic treatment during 1997; however, 
VA medical examiners have indicated that this treatment is 
considered sub-therapeutic.  Similarly, while Dr. Schuman's 
December 1998 statements indicate that the veteran's 
sinusitis was severe and would require permanent maintenance 
therapy; he does not describe with specificity the severity 
of his postoperative symptoms.  Dr. Schuman indicated that, 
at the time of the veteran's initial visit in 1991, he had 
been experiencing chronic fatigue, debilitating frontal head 
pain, fevers of undetermined origin, recurrent infections, 
weakness, and confusion for up to 16 months; however, he did 
not address the severity of the veteran's postoperative 
symptomatology.  The Board notes that the that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  The most 
recent clinical medical evidence does not warrant an 
increased disability evaluation for the veteran's sinusitis.  

The Board notes that the evidence contains numerous 
descriptive statements from the veteran regarding the 
symptomatology of his sinusitis.  The April 1998 VA 
examination report notes that he was well versed in the 
symptoms of sinus disease and rather descriptive in his 
symptomatology.  He also provided many papers describing 
details of his history and physical health and almost 
resembles reports a physician would provide.  However, while 
entirely competent to report his symptoms both current and 
past, in the absence of evidence indicating that the veteran 
has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find these 
opinions do not constitute clinical medical evidence. See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional impairment 
and inability to work due to his sinusitis.  However, the 
Board must find that any functional impairment resulting from 
his sinusitis is sufficiently compensated by the 10 percent 
rating currently in effect.  In brief, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for sinusitis, as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.97, Diagnostic Code 6510 (1999).

B.  Increased rating for residuals of Right Septoplasty

Service connection for post operative residuals, right 
septoplasty, was established by means of a July 1975 rating 
action as service medical records indicate that the veteran 
had a septoplasty following a parachute accident while on 
active duty.  A noncompensable disability rating was assigned 
effective July 12, 1974, the date of claim on appeal.  By 
means of an April 1982 rating action, the RO implemented an 
April 1982 Board decision and assigned a 10 percent 
disability evaluation for residuals of a right septoplasty, 
effective June 14, 1978.  By means of a December 1990 rating 
action, an increased disability rating for residuals of a 
right septoplasty was denied.  The veteran appeals this 
rating action and claims that his residuals of a right 
septoplasty are more severe than currently evaluated and that 
an increased disability rating is warranted. 

The veteran's current residuals of a right septoplasty are 
currently evaluated under Diagnostic Code 7804.  Under these 
criteria a 10 percent disability rating contemplates 
superficial scarring that is tender and painful on objective 
demonstration.  A disabling evaluation greater that 10 
percent is not available under Diagnostic Code 7804.  
However, Diagnostic Code 7800 allows a 30 percent disability 
rating for disfiguring scars of the face, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  38 C.F.R. § 4.118 (1999).

The veteran's residuals of a right septoplasty may also be 
rated under Diagnostic Code 6504.  Under the criteria 
currently in effect, a 10 percent evaluation is effective for 
loss of part of one ala, or other obvious disfigurement.  A 
30 percent disability rating is available for scarring that 
exposes both nasal passages.  38 C.F.R. § 4.97 (1999).  Prior 
to October 7, 1996, the criteria for a 10 percent disability 
rating are the same as that of the criteria currently in 
effect.  A 30 percent disability rating contemplates scarring 
that exposes both nares.  

With respect to Diagnostic Code 6504, the Board finds that 
neither diagnostic criteria are more favorable to the veteran 
as the evidence does not show that the veteran's scarring 
resulting from his septoplasty result in exposure of his 
nasal passages.  Accordingly, an increased disability rating 
under Diagnostic Code 6504 is not warranted. 

Similarly the evidence does not show disfiguring scars of the 
nose, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  On the contrary, 
the February 1995 VA Nose and Sinuses examination report 
indicates, while some internal nasal scarring was evident, 
the veteran's nasal septum was straight and the floor of his 
nose was clear.  Similarly, his external nose was within 
normal limits and was not disfigured.  Accordingly, an 
increased disability rating under Diagnostic Code 7800 is not 
warranted.   

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
right septoplasty, as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§  4.97, 4118, Diagnostic Codes 6502, 7800 (1996 & 
1999). 

C.  Increased rating for postoperative supratrochlear 
traumatic neuralgia

Service connection for chronic obstructive sinusitis with 
neurologic impairment was established by means of a January 
1975 rating action as service medical records indicate that 
the veteran had pansinusitis while on active duty.  A 30 
percent disability rating was assigned effective July 12, 
1974, the date of claim on appeal.  By means of a February 
1978 rating decision, the RO separated the veteran's 
disability evaluation into two separate disability ratings.  
The veteran's neurological impairment due to sinusitis was 
rated as 10 percent disabling effective May 1, 1978, and the 
veteran's chronic sinusitis was rated as noncompensable 
effective May 1, 1978.  By means of an April 1982 decision, 
the Board denied an increased disability evaluation for the 
veteran's postoperative traumatic neuralgia secondary to 
multiple trephinations.  By means of a December 1990 rating 
action, an increased disability rating for postoperative 
traumatic neuralgia secondary to multiple trephinations was 
denied.   The veteran appeals this rating action and claims 
that his postoperative traumatic neuralgia is more severe 
than currently evaluated and that an increased disability 
rating is warranted. 

The veteran's current postoperative neuralgia is currently 
evaluated under Diagnostic Code 8205.  Under these criteria, 
a 10 percent disability rating contemplates incomplete 
moderate paralysis of the fifth (trigeminal) cranial nerve.  
A 30 percent disability evaluation is warranted if the 
evidence shows incomplete severe paralysis of the fifth 
(trigeminal) cranial nerve.  The diagnostic criteria set 
forth in Diagnostic Code 8205 is dependent upon the relevant 
degree of sensory manifestation or motor loss.  38 C.F.R. 
§ 4.124a (1999).

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for postoperative 
supratrochlear traumatic neuralgia are not met.  
While the veteran complains of frequent headaches associated 
with his sinusitis, the evidence does not show that he has 
incomplete severe paralysis of the affected cranial nerve.  
On the contrary, although he experienced some 
hypersensitivity in the right supraorbital area, a February 
1997 VA neurological disorder examination report shows that 
his cranial nerves II through XII appeared intact.  Similarly 
he did not show any sensory or motor loss and he was negative 
for any tics and paramyoclonus complex and chorea/choreiform 
disorders.
 
Likewise, the report of an April 1998 VA examination 
indicates that while the veteran complained of headaches in 
the right temporal region, neurologic examination was normal.  
The report also notes that the veteran's claims of neuralgia 
of the right trochlear nerve branch of the fifth cranial 
nerve are not consistent with the known function of this 
nerve. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for postoperative 
supratrochlear traumatic neuralgia as the most recent medical 
evidence indicates a normal neurologic examination with no 
sensory or motor loss.  Accordingly, an increased rating is 
not warranted, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (1999).

II.  Earlier Effective Date

Initially, the Board finds that the veteran's claim for 
entitlement to an earlier effective date prior to November 4, 
1989 for the grant of a 10 percent disability rating for 
sinusitis is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he 
has presented a claim that is plausible.  He has not alleged 
that there are any records of probative value that may be 
obtained which have not already been associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), has been satisfied.

The veteran contends that an effective date earlier than 
November 4, 1989, for the grant of a 10 percent rating for 
chronic sinusitis is warranted.  The veteran specifically 
contends that the 10 percent rating for his sinusitis should 
be assigned retroactive to May 1, 1978, the date that the 
disability rating was reduced to noncompensable.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The regulations provide that except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1999).  For increases in 
general, the effective date shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
A retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  For increases in 
disability compensation, the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date otherwise, the effective date 
shall be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (1999).

Therefore, in this case, the effective date for the veteran's 
increased rating of 10 percent for chronic sinusitis should 
be the earliest date as of which the increase was factually 
ascertainable, if his claim was received within one year of 
that date, otherwise, the effective date should be the date 
of receipt of his claim for increase.

As indicated previously, the veteran established service 
connection for chronic obstructive sinusitis with neurologic 
impairment was established by means of a January 1975 rating 
action with a 30 percent disability evaluation assigned, 
effective July 12, 1974, the date of claim on appeal.  By 
means of a February 1978 rating decision, the RO separated 
the veteran's disability evaluation into two separate 
disability ratings.  The veteran's neurological impairment 
due to sinusitis was rated as 10 percent disabling effective 
May 1, 1978, and the veteran's chronic sinusitis was rated as 
noncompensable effective May 1, 1978.  By means of an April 
1982 decision, the Board denied an increased (compensable) 
disability evaluation for the veteran's sinusitis.  This 
Board decision is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999).

In a December 1990 rating action, the disability evaluation 
for the veteran's chronic obstructive sinusitis was increased 
to 10 percent disabling effective August 15, 1990.  By means 
of a February 1992 rating action, the RO assigned an 
effective date of November 7, 1989 for assignment of a 10 
percent disability evaluation, as the VA medical records 
showed that the veteran complained of chronic sinusitis in 
November 1989.  That effective date is the subject of this 
appeal.

The first communication of record, subsequent to the April 
1982 Board decision, which indicates that the veteran desired 
an increased rating for his service-connected sinusitis 
disability is the August 29, 1990, VA Form 21-4138, Statement 
in Support of Claim, received by VA on August 31, 1990, in 
which he states, "I request that my disability rating be 
reevaluated because the conditions have progressively 
worsened . . ."
 
To reiterate, sinusitis is currently evaluated under 
Diagnostic Code 6510.  38 C.F.R. § 4.97 (1999).  During the 
pendency of this appeal, the schedular criteria for 
evaluating respiratory disabilities were modified.  As the 
period at issue was prior to the effective date of the change 
in the rating code, the earlier code applies.  VAOPGCPREC 3-
00 (April 10, 2000)  Prior to October 7, 1996, noncompensable 
evaluation was appropriate for sinusitis with x-ray 
manifestations only, or mild or occasional symptoms.  A 10 
percent disability evaluation contemplated moderate chronic 
pansinusitis with discharge or crusting or scabbing, and 
infrequent headaches.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1996).

The Board finds that the medical evidence of record prior to 
November 7, 1996, does not show that the veteran's sinusitis 
was productive of moderate chronic pansinusitis with 
discharge, crusting, or scabbing and infrequent headaches.  
While the evidence of record shows that the veteran sought 
treatment on July 12, 1989 with a follow-up ENT consultation 
on August 4, 1989, the evidence does indicate that his 
symptoms at that time warranted an increased rating. 

The Board notes that the regulations provide that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151 or 
§ 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155 (1999).

The Board further notes that once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen:  A report 
of examination or hospitalization by VA or uniformed 
services.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157 (1999).

The Board finds that the July 1989 and August 1989 VA medical 
records may constitute an informal claim, they do not show an 
ascertainable increase in disability which warranted a 10 
percent rating.  Neither report shows moderate chronic 
pansinusitis with discharge or crusting or scabbing, and 
infrequent headaches.  Therefore, the criteria for an 
effective date earlier than November 7, 1989, are not met, as 
there is no evidence of record prior to that date which 
demonstrates a clinically ascertainable increase in 
disability warranting a 10 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the criteria for 
entitlement to an effective date earlier than November 7, 
1989, for the grant of a 10 percent rating for chronic 
sinusitis, are not met.  Therefore, the veteran's claim is 
denied.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).


ORDER

An increased disability rating for sinusitis is denied.  

An increased disability rating for residual of a right 
septoplasty is denied.  

An increased rating for postoperative supratrochlear 
traumatic neuralgia is denied.  

An effective date prior to November 7, 1989, for the award of 
a 10 percent disability evaluation for sinusitis is denied.   



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

